Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	This Non-Final Office action is in response to the application filed on 2/25/2021. Claims 1-20
are pending.
Priority
3.	Application 17/185,394 was filed on 2/25/2021 which claims foreign priority of DE102020105194.8 filed on 2/27/2020.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 4, 9, 10, 11, 12, 13, 14, 16, 18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	The term “micro pores” in each of the claims listed above is an indefinite term and does not clearly define the scope of each of the Claims. The term is not described in further detail in the specification as to give one skilled in the art enough information to determine the scope of the term “micro pores.”

7.	The term “outbound” and “inbound” in Claims 16, 18 is a relative term which renders the claim indefinite. The term “outbound” and “inbound” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The arrangement of the first and second panel parts are rendered indefinite due to the use of “outbound” and “inbound”
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1, 2, 3, 12, 15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rupp (U.S. Patent Pub. No. 9487288).
11.	Regarding Claim 1, Rupp discloses a leading edge structure for a flow control system of an aircraft (primary laminar flow surface 408, FIG. 4), comprising: a leading edge panel that surrounds a plenum in a curved manner (Fig. 4 structural sandwich panels 404), the plenum extending in a span direction (structural core layer 502) wherein the leading edge panel has a first side portion extending from a leading edge point to a first attachment end (primary laminar flow surface 408, Fig. 4) wherein the leading edge panel has a second side portion opposite the first side portion, extending from the leading edge point to a second attachment end. It is inherent in Rupp that Fig.4 is a display of only one face of the tail wing and it would be obvious to one with ordinary skill in the art to determine that the aspects of Fig.4 are symmetrical and present on the opposite side of the tail. Rupp also discloses wherein the leading edge panel comprises an inner surface facing the plenum and an outer surface in contact with an ambient flow (Fig. 5 The structural sandwich panels 404 of system 500 comprise a structural core layer 502, the surface skin facesheet 504, the interior backing facesheet 506, and channeled stiffeners 512), wherein the leading edge panel comprises a plurality of micro pores forming a fluid connection between the plenum and the ambient flow (perforations 516) wherein an air outlet is arranged in the first side portion or in the second side portion of the leading edge panel (aft-facing-scupper passive suction source 1402) wherein the air outlet is fluidly connected to the plenum to let out air from the plenum into the ambient flow (The aft-facing-scupper passive suction source 1402 is configured to provide an aft-facing passive suction to evacuate the suctioned fluid from the suction channels 514 of the channeled stiffener 512) wherein the air outlet is formed as a fixed air outlet comprising an outlet panel extending in a fixed manner from the leading edge panel into the ambient flow, such that a rearward facing outlet opening is formed between the leading edge panel and a rear edge of the outlet panel (Fig. 16 aft-facing-scupper passive suction source 1402).

    PNG
    media_image1.png
    865
    655
    media_image1.png
    Greyscale

12.	Regarding Claim 2, Rupp discloses an outlet valve for controlling a mass flow rate of air let out through the air outlet into the ambient flow (The aft-facing-scupper passive suction source 1402 is configured to provide an aft-facing passive suction to evacuate the suctioned fluid from the suction channels 514 of the channeled stiffener 512)
13.	Regarding Claim 3, wherein the outlet valve is arranged in a duct fluidly connecting the plenum to the air outlet (Fig. 16 aft-facing-scupper passive suction source 1402).

    PNG
    media_image2.png
    232
    422
    media_image2.png
    Greyscale

14.	Regarding Claim 12, wherein the leading edge panel comprises first and second panel parts arranged next to each other in the span direction, wherein the first panel part includes the micro pores (primary laminar flow surface 408) and a second panel part includes first and second air inlet/outlet devices, and wherein the first and second panel parts are formed integrally ((39) FIG. 4 is an illustration of a fin 400 (e.g., a vertical fin or a horizontal stabilizer) showing an extended (secondary) suction device 402 (314 in FIG. 3A) integrated into structural sandwich panels 404 thereof according to an embodiment of the disclosure). 
15.	Regarding Claim 15, Rupp discloses a vertical tail plane an aircraft (Fig. 4) comprising a vertical tail plane box having a first lateral panel with a first attachment portion and an opposite second lateral panel with a second attachment portion ((39) FIG. 4 is an illustration of a fin 400 (e.g., a vertical fin or a horizontal stabilizer) showing an extended (secondary) suction device 402 (314 in FIG. 3A) integrated into structural sandwich panels 404 thereof according to an embodiment of the disclosure) a leading edge structure according to claim 2, wherein the first attachment end is attached to the first attachment portion, and wherein the second attachment end is attached to the second attachment portion, so that the first side portion of the leading edge panel forms a continuous flow surface with the first lateral panel of the vertical tail plane box, and the second side portion of the leading edge panel forms a continuous flow surface with the second lateral panel of the vertical tail plane box (FIG. 4 is an illustration of a vertical fin showing an extended suction device integrated into structural sandwich panels thereof according to an embodiment of the disclosure). It is disclosed that the suction devices 408 and 402 are attached to the tail of the aircraft. It would be obvious to one of ordinary skill in the arts to determine that all of the elements of Fig. 4 are also present on the opposite or second side portion of the tail because the design of the tail should be symmetrical for an operable aircraft. 
16.	Regarding Claim 19 Rupp discloses an aircraft comprising a leading edge structure according to Claim 1 (aircraft 200). 
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claim(s) 9, 10, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (U.S. Patent Pub. No. 9487288)
19.	Regarding Claim 9, Rupp discloses wherein the micro pores are arranged only in a leading edge area of the leading edge panel, and wherein the leading edge area extends from the leading edge point downstream until between 10% and 70% of a full chord extension of the leading edge panel ((41) The primary laminar flow surface 408 may be located, for example but without limitation, at an about 7% chord line of the vertical fin 400 relative to the leading edge 320 of the vertical fin 400, or other location on the vertical fin 400).
20.	Regarding Claim 9, 10, and 11 Rupp discloses the claimed invention except for the specific ranges of the location of the micro pores on the structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the location of the micro pores disclosed in Rupp fall in these ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. As taught in Rupp “From a perspective of minimizing viscous drag on the aircraft moving through air, it is desirable to establish and prolong as much as possible a laminar state of the boundary layer on a surface of the aircraft. Controlling growth of natural instability in a laminar boundary layer as well as minimizing surface protuberances can prolong the laminar state of the boundary layer in order to minimize viscous drag on the aircraft.” It would have been obvious to one with ordinary skill in the art to position the micro pores in these ranges because as taught in Rupp the location of the micro pores affect the laminar state of the boundary layer and prolonging this as much as possible is desirable.
21.	Regarding Claim 13, Rupp discloses the claimed invention except for first and second panel parts are formed as two separate parts. It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the primary and secondary flow devices as separate parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. As disclosed in Rupp the two flow control devices perform operations independent of each other and it would be obvious to one skilled in the art to create separate parts for the two to allow for easier and cheaper maintenance should one or the other flow control devices become inoperable. 
22.	Claim(s) 4, 5, 6, 7, 8, 14, 16, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (U.S. Patent Pub. No. 9487288) in view of Sakurai (U.S. Patent Pub. No. 20100181435).
23.	Regarding Claim 4, Rupp discloses the claimed invention except wherein the outlet valve is configured to be controlled to selectively operate in a flow control mode, where the outlet valve allows a first mass flow rate to pass that is configured to enable a predetermined flow control at the outer surface of the leading edge panel, and in a cleaning mode, where the outlet valve allows a second mass flow rate to pass that is configured to clean the micro pores by suction. Sakurai discloses ([0003] a door assembly for passively suctioning and purging a laminar flow control system… [0051] The deployment of the second door 108 into the open position 110 may generate a suction force that may be applied to the suction cavity 38 in order to draw the external flow 52 through the pores 36 and into the suction cavity 38). Because a “suction force” is being generated when the second door 108 is deployed it is inherent that there is a different lesser mass flow rate when the door is not deployed through the system. 
24.	It would have been obvious to one with ordinary skill in the art prior to the effective filing date to modify Rupp in view of Sakurai, as taught in Sakurai “[0013] As can be seen, there exists a need in the art for a simple, low-cost means for eliminating the need for pumping machinery conventionally associated with active purging and suctioning of a laminar flow control system.”
25.	Regarding Claim 5, Rupp as modified above discloses as seen in Sakurai wherein the second mass flow rate is greater than the first mass flow rate ([0051] The deployment of the second door 108 into the open position 110 may generate a suction force that may be applied to the suction cavity 38 in order to draw the external flow 52 through the pores 36 and into the suction cavity 38). It is inherent that if the deployment of the second door 108 generates a suction force this mass flow rate is greater than the one before the second door 108 was deployed. 
26.	Regarding Claim 6, 7, and 8 Rupp as modified by Sakurai discloses the claimed invention except for the specific ranges of the second mass flow rate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second mass flow rate fall in these ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. As taught in Rupp “From a perspective of minimizing viscous drag on the aircraft moving through air, it is desirable to establish and prolong as much as possible a laminar state of the boundary layer on a surface of the aircraft. Controlling growth of natural instability in a laminar boundary layer as well as minimizing surface protuberances can prolong the laminar state of the boundary layer in order to minimize viscous drag on the aircraft.” It would be obvious to one with ordinary skill in the arts to establish a mass flow rate that is strong enough to clean the pores but at the same time maximizes aerodynamic efficiency because as taught in Rupp it is desirable to establish and prolong as much as possible a laminar state of the boundary layer on a surface of the aircraft.  
27.	Regarding Claim 14, Rupp as modified by Sakurai discloses wherein the outlet valve is configured to be controlled to selectively operate in a flow control mode, where the outlet valve allows a first mass flow rate to pass that is configured to enable a predetermined flow control at the outer surface of the leading edge panel, and in a cleaning mode, where the outlet valve allows a second mass flow rate to pass that is configured to clean the micro pores by suction, ([0003] a door assembly for passively suctioning and purging a laminar flow control system… [0051] The deployment of the second door 108 into the open position 110 may generate a suction force that may be applied to the suction cavity 38 in order to draw the external flow 52 through the pores 36 and into the suction cavity 38). Because a “suction force” is being generated when the second door 108 is deployed it is inherent that there is a different lesser mass flow rate when the door is not deployed through the system. Sakurai also discloses wherein the control unit is configured to control the outlet valve to selectively operate in the flow control mode, where the outlet valve allows a first mass flow rate to pass that is configured to enable the predetermined flow control at the outer surface of the leading edge panel, and in the cleaning mode, where the outlet valve allows the second mass flow rate to pass that is configured to clean the micro pores by suction (Abstract: The actuator is operative to pivotably move at least one of the first and second doors between the open and closed positions…[0003] a door assembly for passively suctioning and purging a laminar flow control system…[0051] The deployment of the second door 108 into the open position 110 may generate a suction force that may be applied to the suction cavity 38 in order to draw the external flow 52 through the pores 36 and into the suction cavity 38). Because a “suction force” is being generated when the second door 108 is deployed it is inherent that there is a different lesser mass flow rate when the door is not deployed through the system.
28.	It would have been obvious to one with ordinary skill in the art prior to the effective filing date to modify Rupp in view of Sakurai, as taught in Sakurai “[0013] As can be seen, there exists a need in the art for a simple, low-cost means for eliminating the need for pumping machinery conventionally associated with active purging and suctioning of a laminar flow control system.”
29.	Regarding Claim 16, Rupp discloses the vertical tail plane according to claim 15 and wherein the first and second panel parts are arranged at the vertical tail plane box next to each other in the span direction such that the first panel part is arranged further outbound and the second panel part is arranged further inbound ((39) FIG. 4 is an illustration of a fin 400 (e.g., a vertical fin or a horizontal stabilizer) showing an extended (secondary) suction device 402 (314 in FIG. 3A) integrated into structural sandwich panels 404 thereof according to an embodiment of the disclosure) but does not disclose wherein the outlet valve is configured to be controlled to selectively operate in a flow control mode, where the outlet valve allows a first mass flow rate to pass that is configured to enable a predetermined flow control at the outer surface of the leading edge panel, and in a cleaning mode, where the outlet valve allows a second mass flow rate to pass that is configured to clean the micro pores by suction. Sakurai discloses this ([0003] a door assembly for passively suctioning and purging a laminar flow control system… [0051] The deployment of the second door 108 into the open position 110 may generate a suction force that may be applied to the suction cavity 38 in order to draw the external flow 52 through the pores 36 and into the suction cavity 38). Because a “suction force” is being generated when the second door 108 is deployed it is inherent that there is a different lesser mass flow rate when the door is not deployed through the system. Sakurai also discloses wherein the control unit is configured to control the outlet valve to selectively operate in the flow control mode, where the outlet valve allows the first mass flow rate to pass that is configured to enable the predetermined flow control at the outer surface of the leading edge panel, and in a cleaning mode, where the outlet valve allows the second mass flow rate to pass that is configured to clean the micro pores by suction ((Abstract: The actuator is operative to pivotably move at least one of the first and second doors between the open and closed positions…[0003] a door assembly for passively suctioning and purging a laminar flow control system… [0051] The deployment of the second door 108 into the open position 110 may generate a suction force that may be applied to the suction cavity 38 in order to draw the external flow 52 through the pores 36 and into the suction cavity 38).
30.	It would have been obvious to one with ordinary skill in the art prior to the effective filing date to modify Rupp in view of Sakurai, as taught in Sakurai “[0013] As can be seen, there exists a need in the art for a simple, low-cost means for eliminating the need for pumping machinery conventionally associated with active purging and suctioning of a laminar flow control system.”
31.	Regarding Claim 17, Rupp discloses a vertical tail plane an aircraft, comprising a vertical tail plane box having a first lateral panel with a first attachment portion and an opposite second lateral panel with a second attachment portion, a system according to claim 14(Rupp and Sakurai disclose Claim 14), wherein the first attachment end is attached to the first attachment portion, and wherein the second attachment end is attached to the second attachment portion ((39) FIG. 4 is an illustration of a fin 400 (e.g., a vertical fin or a horizontal stabilizer) showing an extended (secondary) suction device 402 (314 in FIG. 3A) integrated into structural sandwich panels 404 thereof according to an embodiment of the disclosure) so that the first side portion of the leading edge panel forms a continuous flow surface with the first lateral panel of the vertical tail plane box, and the second side portion of the leading edge panel forms a continuous flow surface with the second lateral panel of the vertical tail plane box. (FIG. 4 is an illustration of a vertical fin showing an extended suction device integrated into structural sandwich panels thereof according to an embodiment of the disclosure). It is disclosed that the suction devices 408 and 402 are attached to the tail of the aircraft. It would be obvious to one of ordinary skill in the arts to determine that all of the elements of Fig. 4 are also present on the opposite or second side portion of the tail because the design of the tail should be symmetrical for an operable aircraft.
32.	Regarding Claim 18, Sakurai discloses wherein the outlet valve is configured to be controlled to selectively operate in a flow control mode, where the outlet valve allows a first mass flow rate to pass that is configured to enable a predetermined flow control at the outer surface of the leading edge panel, and in a cleaning mode, where the outlet valve allows a second mass flow rate to pass that is configured to clean the micro pores by suction ([0003] a door assembly for passively suctioning and purging a laminar flow control system… [0051] The deployment of the second door 108 into the open position 110 may generate a suction force that may be applied to the suction cavity 38 in order to draw the external flow 52 through the pores 36 and into the suction cavity 38). Because a “suction force” is being generated when the second door 108 is deployed it is inherent that there is a different lesser mass flow rate when the door is not deployed through the system. Sakurai also discloses wherein the control unit is configured to control the outlet valve to selectively operate in a flow control mode, where the outlet valve allows the first mass flow rate to pass that is configured to enable the predetermined flow control at the outer surface of the leading edge panel, and in the cleaning mode, where the outlet valve allows the second mass flow rate to pass that is configured to clean the micro pores by suction ([0003] a door assembly for passively suctioning and purging a laminar flow control system…Abstract: The actuator is operative to pivotably move at least one of the first and second doors between the open and closed positions…[0051] The deployment of the second door 108 into the open position 110 may generate a suction force that may be applied to the suction cavity 38 in order to draw the external flow 52 through the pores 36 and into the suction cavity 38). Because a “suction force” is being generated when the second door 108 is deployed it is inherent that there is a different lesser mass flow rate when the door is not deployed through the system. Sakurai does not disclose wherein the first and second panel parts are arranged at the vertical tail plane box next to each other in the span direction such that the first panel part is arranged further outbound and the second panel part is arranged further inbound. Rupp does disclose this ((39) FIG. 4 is an illustration of a fin 400 (e.g., a vertical fin or a horizontal stabilizer) showing an extended (secondary) suction device 402 (314 in FIG. 3A) integrated into structural sandwich panels 404 thereof according to an embodiment of the disclosure)
33.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (U.S. Patent Pub. No. 9487288) in View Sakurai(U.S. Patent Pub. No. 20100181435).
34.	Regarding Claim 20, Rupp discloses the elements of Claim 2. Sakurai discloses wherein the outlet valve is configured to be controlled to selectively operate in a flow control mode, where the outlet valve allows a first mass flow rate to pass that is configured to enable a predetermined flow control at the outer surface of the leading edge panel, and in a cleaning mode, where the outlet valve allows a second mass flow rate to pass that is configured to clean the micro pores by suction ([0003] a door assembly for passively suctioning and purging a laminar flow control system… [0051] The deployment of the second door 108 into the open position 110 may generate a suction force that may be applied to the suction cavity 38 in order to draw the external flow 52 through the pores 36 and into the suction cavity 38). Because a “suction force” is being generated when the second door 108 is deployed it is inherent that there is a different lesser mass flow rate when the door is not deployed through the system. Sakurai also discloses wherein the outlet valve is controlled to selectively operate in the flow control mode, where the valve allows the first mass flow rate to pass that is configured to enable the predetermined flow control at the outer surface of the leading edge panel, and in a cleaning mode, where the outlet valve allows the second mass flow rate to pass that is configured to clean the micro pores by suction (Abstract: The actuator is operative to pivotably move at least one of the first and second doors between the open and closed positions…[0003] a door assembly for passively suctioning and purging a laminar flow control system… [0051] The deployment of the second door 108 into the open position 110 may generate a suction force that may be applied to the suction cavity 38 in order to draw the external flow 52 through the pores 36 and into the suction cavity 38). Because a “suction force” is being generated when the second door 108 is deployed it is inherent that there is a different lesser mass flow rate when the door is not deployed through the system.
35.	It would have been obvious to one with ordinary skill in the art prior to the effective filing date to modify Rupp in view of Sakurai, as taught in Sakurai “[0013] As can be seen, there exists a need in the art for a simple, low-cost means for eliminating the need for pumping machinery conventionally associated with active purging and suctioning of a laminar flow control system.”
Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272-4858. The
examiner can normally be reached M-F 9am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                                                                                                                                                                                                                                 /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644